Citation Nr: 1136627	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-39 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating greater than 40 percent for a lumbar spine disability, to include degenerative disc disease (DDD).

2.  Entitlement to service connection for bilateral leg disabilities, to include radiculopathy claimed as secondary to a service connected lumbar spine disability.

3.  Entitlement to service connection for bilateral sensorineural hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty with the United States Navy from May 1981 to May 1984.  Thereafter, the Veteran served in the Naval Reserves with various periods of inactive duty for training (INACDUTRA) active duty for training (ACDUTRA) until October 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision (denying service connection for tinnitus), an August 2008 rating decision (denying service connection for hearing loss) and a December 2008 rating decision (denying an increased rating for the lumbar spine and service connection for bilateral leg disabilities) of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Board notes the Veteran initiated a claim in September 2008 seeking an increased rating for his low back and separate ratings for neurological manifestations of the bilateral legs due to his low back disability.  This claim was denied in a December 2008 rating decision.  The Veteran sought "reconsideration" of the claims in February 2009.  The RO treated the February 2009 statement as a new claim, and denied the issues again in an April 2009 rating decision.  The Veteran filed his substantive appeal as to these issues in May 2009.  The Board concludes despite the wording of the Veteran's February 2009 statement, the Veteran clearly intended on appealing the December 2008 denial of his increased rating and service connection claims.  Accordingly, the subsequent April 2009 rating decision served as a "Statement of the Case," which was subsequently appealed in a May 2009 VA-9 substantive appeal form.  The Board finds the issues properly before the Board here stemming from the December 2008 rating decision as indicated above.

The issues of entitlement to service connection for bilateral sensorineural hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by DDD, mild spondylosis, pain, limited flexion no worse than 20 degrees, limited flexion no worse than 15 degrees and frequent flare-ups, but with no evidence of neurological impairment, ankylosis or physician-prescribed bed rest of at least 6 weeks during any applicable 12-month period during the appellate time frame.

2.  The Veteran does not have a diagnosed disorder of the bilateral legs associated with any incident of his military service or any service-connected disability.


CONCLUSIONS OF LAW

1.   The criteria for a rating greater than 40 percent for a lumbar spine disability, to include DDD and spondylosis, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2010).

2.  The Veteran's claimed bilateral leg disorders were not incurred in active service nor may they be presumed to have incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in January 2006, July 2008, September 2008 and February 2009.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 2008 and 2009 letters, moreover, advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

For service connection claims, the duty to assist also include providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2008 and 2009.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include electro diagnostic testing, x-rays and MRIs.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Further examination or opinion is not needed on the bilateral leg claims because, at a minimum, there is no persuasive and competent evidence that the claimed conditions have actually been medically diagnosed.  This is discussed in more detail below.  

With regard to the lumbar spine, the Board notes the Veteran's representative argues the 2009 VA examination was inadequate because the examiner noted painful motion, but did not further explain at what degree of motion the pain began.  The Board disagrees.  The 2009 VA examiner noted painful motion with forward flexion limited to 30 degrees and extension limited to 10 degrees.  Although the examiner did not specifically indicate at what degree the pain began, the examiner did not find any additional loss of motion on repetition.  The Board further notes the Veteran is currently receiving the highest available rating for limited motion absent a finding of ankylosis and, therefore, any potential or arguable defect with the wording of the 2009 VA examination here is rendered moot.  This is explained in more detail below.

The Board concludes the 2008 and 2009 VA examination reports are thorough and supported by VA outpatient treatment records.  There is no rule as to how current an examination must be, and the Board concludes the examinations in this case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.  

Increased Rating (Spine)

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Whether an initial rating or an increased rating claim, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id.

The Board has considered whether staged ratings are for consideration; however, the evidence of record does not establish distinct time periods where the Veteran's service-connected disabilities result in symptoms that would warrant different ratings. In this case, the Veteran initiated his increased rating claim in September 2008 and the Board finds his disability was manifested by consistent symptoms throughout the appellate time frame (i.e., from September 2007).  Accordingly, staged ratings are not warranted here.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. See 38 C.F.R. 
§ 4.45.  

The Veteran's low back disability is rated 40 percent disabling.  The Veteran claims his low back disability is more severe than currently rated. 

The Veteran's back condition is evaluated under Diagnostic Code (DC) 5242, for degenerative arthritis of the lumbar spine.  Initially, the Board notes that arthritis may also be rated under DC 5003, for degenerative arthritis.  DC 5003, however, does not provide for a rating greater than 20 percent.  See 38 C.F.R. § 4.71a, DC 5003.

Effective from September 26, 2003, disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait r abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal hyphosis.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, DC 5235-5242.

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id., and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine".  68 Fed. Reg. at 51,455 (Supplementary Information). 

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees  Id., Notes (2) and (4).  Note (1) also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id., Note (1).

Spine conditions may also be rated under DC 5243, for intervertebral disc syndrome (IVDS).  The criteria for IVDS provides for a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is awarded for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate diagnostic codes if it would result in a higher combined evaluation for the disability. 

For reasons explained immediately below, upon review of all pertinent medical evidence, the Board concludes the Veteran is not entitled to an increased rating for his spine disability.

The Veteran was afforded VA examinations in March 2008 and, more recently, in March 2009.  The medical evidence also includes a physical therapy examination dated May 2008, private treatment records from the Veteran's orthopedist and chiropractor, and VA outpatient treatment records through April 2009.

Within these records, the Veteran consistently complains of pain, fatigue, weakness, flare-ups every two to three weeks, and limited motion.  Within these records the Veteran's forward flexion is never measured worse than 20 degrees and extension is never worse than 15 degrees.  No medical professional has ever found ankylosis of the spine.  

The Veteran was prescribed a back brace by his private physician in March 2008 with specific work restrictions, to include no repetitive kneeling, stooping, lifting or crawling.  The Veteran was also restricted from lifting anything heavier than 30 pounds with any repetition.  

MRI and x-ray findings from 2008 to 2009 consistently indicate DDD, mild spondylosis and disc protrusion of the lumbar spine.  

Also significant, the VA and private medical records from 2008 to 2009 consistently indicate frequent complaints of radiating pain to his bilateral legs.  The Veteran has also submitted lay statements from family and friends who observed the Veteran's pain in his back and bilateral legs. 

Despite these well documented complaints, the March 2008 VA examiner, the May 2008 private PT examiner and the March 2009 VA examiner found no objective evidence of neurological impairment.  Indeed, the March 2009 VA examiner did extensive electro diagnostic testing and found no evidence of radiculopathy or peripheral neuropathy.

Most recently, the Veteran was afforded a VA examination in March 2009 where the examiner noted the Veteran's use of a TENs unit, a back brace and chiropractic treatment every two weeks.  The Veteran denied hospitalization or surgeries, and he denied any urinary or bowel abnormalities.  Rather, the Veteran complained of fatigue, stiffness, pain, limited motion and spasms.  He further indicated radiating pain into his thighs.  On examination, the Veteran's forward flexion was limited to 30 degrees and his extension to 10 degrees.  The examiner noted the Veteran had pain on repetition, but found no further loss of motion on repetition.  

The Veteran's representative claims the 2009 VA examiner did not specify at what degree the Veteran's pain begins and, therefore, the examination is inadequate.  The Board disagrees.

As indicated above, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, however, the examiner noted pain on repetition, but also found no further loss of motion on repetition.  The Board further notes that absent a finding of ankylosis (i.e. "frozen" spine), the Veteran has the highest rating available for limited motion.  In this case, the medical evidence clearly indicates the Veteran's spine is not ankylosed and, therefore, even with consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, the Veteran is not entitled to a rating greater than 40 percent based on limited motion or functional loss. 

The Board notes the Veteran's chiropractor submitted a statement in February 2009 indicating the Veteran had 13 weeks of incapacitating episodes in 2007 due to his back, three weeks in 2008 and one week (as of February 2009) in 2009.  Under DC 5243, an increased rating of 60 percent is warranted where the Veteran has 6 weeks or more during a 12 month period of incapacitating episodes due to acute signs and symptoms of intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243.  

In this case, the Veteran's increased rating claim stems from September 2008 and, therefore, the relevant appellate time frame here is from September 2007.  See Hart, 21 Vet. App. 505 (indicating the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim). 

The Veteran's private chiropractor, in indicating the Veteran had 13 weeks of incapacitating episodes in 2007 due to back pain, did not specify how many occurred specifically from September 2007 to December 2007.  It is also unclear how the chiropractor is defining "incapacitating episodes."  Nevertheless, VA outpatient treatment records for the same time period do not indicate any periods of physician prescribed bed rest due to incapacitating episodes of the back or a diagnosis of intervertebral disc syndrome.  The Veteran himself does not indicate missing more than two weeks of work in 2007 due to back pain.  The Board finds the medical evidence as a whole does not support an increased rating under DC 5243 for 2007.

The Board further notes, even if the chiropractor's statement regarding the number of incapacitating episodes per year is accurate, the Veteran's periods of incapacitating episodes for 2008 and 2009 would not warrant a rating higher than 40 percent here.  Similarly, VA outpatient treatment records and private treatment records for the relevant time frame do not otherwise confirm a diagnosis of intervertebral disc syndrome or any periods of physician prescribed bed rest.  The Veteran himself only indicated missing two weeks of work in 2008 and one week of work in 2009 due to back pain.                                                                                                                                                                               

Although the Board has considered the chiropractor's statements regarding incapacitating episodes, the Veteran's manifestations simply do not warrant a higher rating here. 

Again, the General Rating Formula for Diseases and Injuries of the Spine indicate all neurologic abnormalities associated with a service connected spine disability shall be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DCs 5235-5242, Note (1). 

In this case, as indicated above, the Veteran has denied urinary and bowel abnormalities throughout the appellate time frame.  In contrast, the Veteran has consistently complained of radiating pain down his bilateral legs.  MRI and x-rays confirm disc protrusion, but electro diagnostic testing has consistently ruled out radiculopathy and peripheral neuropathy throughout the appellate time frame.  The Veteran's neurological test was well within normal limits in VA examinations dated March 2008 and March 2009 as well as a private PT examination in May 2008. 

In sum, the General Rating Formula for Diseases and Injuries of the Spine would not result in a rating greater than 40 percent for the Veteran's disability at any time period for the reasons discussed in detail above.  Neurological diagnostic codes were also considered, but found inapplicable because, as explained above, the Veteran has never been diagnosed with a neurological disability related to his lumbar spine disability.

The Board has considered all potentially applicable diagnostic codes, and finds no alternative code that would warrant a higher rating.
 
Extraschedular Considerations

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disabilities' level and symptomatology.  

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  

The Veteran has worked as a correctional officer for over a decade.  The Veteran indicated he misses a week or two of work per year because of his low back disability.  The Veteran's private physician, moreover, prescribed him a back brace in 2008 with work restrictions, to include no repetitive bending, stooping, lifting, crawling or carrying loads heavier than 30 pounds. The Veteran also sees a chiropractor on a regular basis for treatment. The 2009 VA examiner also indicated the Veteran's low back pain has a mild to moderate affect on various daily tasks.

On the other hand, the Veteran is able to walk one to three miles five days a week for exercise, he works full time, and he largely operates unassisted.  The Board does not doubt the Veteran's low back disorder causes significant difficulties with his daily tasks, but these difficulties are already contemplated in his current rating as described above. 

In short, there is nothing in the record to indicate that the Veteran's disabilities cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  

Service Connection (Bilateral Legs)

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for neurological impairment may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable here because the Veteran does not have a diagnosed neurological disorder of the bilateral legs. 

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran's service treatment records do not indicate any specific injury, complaints or treatment to the Veteran's bilateral legs.  The Veteran, as explained above, claims he has a neurological impairment affecting his bilateral legs due to his service-connected low back disability.

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. See 38 C.F.R. § 3.310. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

Accordingly, the Veteran is competent to describe his current pain, and his current symptoms.  The Veteran has also submitted lay statements from family and friends who observed the Veteran's pain in his back and bilateral legs.  Again, they are competent to describe symptoms they observed from the Veteran, but none of the lay statements indicate any specialized medical knowledge or training to provide a medical opinion with regard to diagnosis or nexus.

Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Specifically, "lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

In this case, however, as explained above, no medical professional has ever confirmed a diagnosis affecting the bilateral legs.  There are documented complaints from the Veteran as well as lay statements from friends and family indicating bilateral leg pain stemming from his back.  MRIs and other diagnostic tests taken through the years confirm the Veteran has some disc protrusion of his lumbar spine. 

The Veteran's chiropractor and private orthopedist, moreover, documented the Veteran's complaints of bilateral leg pain.  None of these private providers, however, actually diagnose the Veteran with a bilateral leg disorder.

For example, the Veteran's private orthopedist, Dr. Dubin, indicates in a June 2008 statement that the Veteran returned for treatment complaining of "problems with his back and pain that radiates into his thighs."  Despite this notation, Dr. Dubin did not actually diagnose the Veteran with any bilateral leg disorder.

In February 2009, the Veteran's private chiropractor commented regarding the Veteran's "[b]ilateral leg [c]ondition." Specifically, the private chiropractor opined that due to the Veteran's low back in-service injury and subsequent DDD, "it is unreasonable to believe that L4/5 nerve root will not be impacted at some point by the degenerative process."  While the private chiropractor associated the Veteran's bilateral leg complaints with his lumbar spine disability, no actual diagnosis was rendered other than "bilateral leg condition."  

The Veteran was afforded VA examinations in 2008 and 2009 and no examiner found neurological abnormality.  The Veteran also underwent a physical therapy examination in May 2008 where, again, bilateral lower extremity pain was noted, but neurological testing was within normal limits.

Most recently, the Veteran was afforded a VA examination in March 2009 where the examiner specifically did electro diagnostic testing.  The examiner concluded the electro diagnostic testing did not reveal any evidence of radiculopathy or peripheral neuropathy of the bilateral lower extremities.  

In short, while the Veteran's complaints of pain are well documented through the years, no medical professional has ever been able to objectively confirm a disability affecting the bilateral lower extremities.  While the Board concedes there is overwhelming evidence that the Veteran's complaints of bilateral leg pain likely stems from his lumbar spine disability, the Veteran has not actually been diagnosed with bilateral leg disabilities that can be service connected for VA purposes.  Indeed, objective testing has specifically ruled out any current diagnosable disorder.

The Board notes that VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms. For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Service connection requires first and foremost a current diagnosis of the claimed disorder.  Without such, service connection must be denied.  See Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet. App. at 346 (1999).


ORDER

Entitlement to an increased rating greater than 40 percent for a lumbar spine disability, to include degenerative disc disease (DDD) is denied.

Entitlement to service connection for bilateral leg disabilities, to include radiculopathy claimed as secondary to a service connected lumbar spine disability is denied.


REMAND

The Veteran claims hearing loss and tinnitus related to acoustic trauma in the military, specifically related to firearms.  

Service treatment records are silent as to complaints, treatment or diagnoses of hearing loss or tinnitus, but audiograms taken throughout the Veteran's active service and service in the reserves indicate a threshold shift at high frequency levels.  The in-service threshold shift, however, never amounted to in-service incurrence of hearing loss as defined in 38 C.F.R. § 3.385 (indicating a hearing loss disability for purposes of service connection requires a loss of 40 decibels at any one of the frequency levels from 500 to 4000 Hertz or, in the alternative, a loss of 26 decibels or more at three frequency levels from 500 to 4000 Hertz).

Medical records throughout the appellate time frame report a diagnosis of hearing loss in September 2006 with tinnitus.  Despite the diagnosis, audiological tests were not documented to confirm whether the diagnosis meets the standards of 38 C.F.R. § 3.385.  At that time, the Veteran also indicated his tinnitus began in July or August of 2005.

The Veteran was afforded a VA examination in July 2008 where the examiner indicated the Veteran reported tinnitus in 2000, 16 years after his active military service.  For that reason, the examiner opined his tinnitus unlikely related to service.

The Veteran claims he never told the examiner his tinnitus began in 2000, but rather he experienced ringing in his ears since 1985.  The Board also finds noteworthy that the Veteran continued to serve in the Naval Reserves through October 2000, but the examiner did not seem to take that into consideration in rendering the opinion.  For that reason, the Board concludes a new VA examination is necessary to clarify the likely etiology of the Veteran's tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding an examination is required when, among other things, there is an indication that the current disability may be related to the in-service event, and there is otherwise insufficient evidence to decide the case).

With regard to hearing loss, the July 2008 examiner did opine that the Veteran's hearing loss is likely due to in-service acoustic trauma because the high frequency threshold shift currently seen is not much different than the audiogram results on the Veteran's 1984 separation examination.  Although the 2008 examiner diagnosed the Veteran with hearing loss, however, the actual audiological results listed within the examination do not amount to hearing loss as defined in the regulations.  See 38 C.F.R. § 3.385.  

In contrast, however, the Veteran submitted a September 2008 private audiogram that does show hearing loss of over 40 decibels at the 4000 Hertz level bilaterally.  It is unclear, however, what specific audiological test was used by the private audiologist. 

In Savage v. Shinseki, the Board declined considering a private audiogram in ascertaining the current severity of a veteran's hearing loss because it was not apparent on the report whether the private audiologist used the hearing test applicable to rating hearing loss disabilities for VA purposes.  Savage, Vet. App. No. 09-4406, 2011 WL 13796 (Vet. App. Jan. 4, 2011).  On appeal, the Court of Appeals for Veterans Claims ("CAVC" or "Court") vacated the Board's decision, finding that, in certain limited circumstances such as Mr. Savage's, the Board is required to request clarification from a private medical expert prior to assessing the probative value of the evidence.  Id. at *10-*11.

Similarly, here, the Board concludes the RO should attempt to seek clarification from the September 2008 private audiologist, Dr. Morris, to clarify what hearing test was used to measure the Veteran's hearing loss.  

In light of the favorable nexus opinion and the conflicting medical evidence of whether the Veteran actually has hearing loss as defined in the regulations, a new VA examination is warranted.

The RO should also take this opportunity to obtain recent VA outpatient treatment records and any private treatment records not currently in his claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide release forms for any and all private medical providers that may contain relevant treatment records not already of record; thereafter, the RO should ask the providers for these records explaining that actual medical records, as opposed to summaries, are needed.  The RO should also obtain the Veteran's medical records for treatment from the VA Medical Center from April 2009 to the present.   All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Contact Dr. Morris specifically asking her to clarify her September 2008 statement and audiogram findings specifically identifying the type of hearing test used to evaluate the Veteran's hearing. 

3.  After obtaining the above records, to the extent available, the Veteran should be scheduled for a VA audiological examination to determine whether the Veteran has sensorineural hearing loss and tinnitus, the severity of the impairments and the likely etiology of each diagnosis.  Specifically, the examiner should comment on whether it is at least as likely as not that any found hearing loss disability or tinnitus was caused by any in-service acoustic trauma rather than any pre- or post-service acoustic trauma. Any acoustic trauma related to the Veteran's duties in the Naval Reserves must also be considered.  The claims folder must be reviewed by the examiner. The examiner should provide a complete rationale for any opinion given without resorting to speculation. 

It would be helpful if the physician would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The physician should provide a complete rationale for any opinion provided resolving the conflicting medical evidence regarding whether the Veteran actually has a hearing loss disability as defined in 38 C.F.R. § 3.385.

4.  After the above is complete, readjudicate the Veteran's issues remaining on appeal.  If these claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


